Citation Nr: 0212716	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory or pulmonary disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1976 to 
October 1979, October 1990 to August 1991, and May 1992 to 
September 1993.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which found that new 
and material evidence had not been presented to reopen a 
claim for service connection for hypertension.  The veteran 
entered notice of disagreement with this decision in January 
2001; the RO issued a statement of the case in October 2001; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 2001. 

In September 1998, the veteran entered a claim for service 
connection for left neck asymmetry, fatigue, headaches, 
gastroesophageal reflux, and multiple joint disorder.  These 
service connection issues, however, have not been 
adjudicated, developed, or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, these issues are 
referred to the RO for initial adjudication.

The Board notes that, in an April 1995 rating decision, 
service connection for a respiratory disorder due to smoke 
inhalation was denied, and, in a January 1997 rating 
decision, service connection for a respiratory/pulmonary 
disorder as due to an undiagnosed illness was denied; the 
veteran did not appeal either of these claims.  In July 2000, 
the veteran entered a claim to reopen service connection for 
a pulmonary disorder, claiming as his theory of service 
connection that the disorder was secondary to CARC paint 
exposure during his Persian Gulf service.  In an October 2001 
rating decision, the RO found that new and material evidence 
had not been presented to reopen a claim for service 
connection for a respiratory/pulmonary disorder.  In December 
2001, the veteran entered notice of disagreement with the 
October 2001 denial of reopening of his claim.  The issue of 
entitlement to service connection for a respiratory/pulmonary 
disorder is addressed below in the REMAND portion of this 
decision.  The Board is required to remand this issue to the 
RO for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the new and material 
evidence and service connection for hypertension issue on 
appeal has been obtained; in light of the reopening of the 
claim and grant of service connection for hypertension, there 
is no reasonable possibility that additional assistance would 
further aid in substantiating the claim to reopen or for 
service connection for hypertension; the veteran has been 
notified of the evidence and information needed to 
substantiate his claim.

2.  In a March 1995 rating decision, the RO denied 
entitlement to service connection for hypertension, finding 
that the evidence showed that hypertension preexisted service 
and that there was no evidence of worsening of hypertension 
in service; the veteran was duly notified of the decision by 
a letter dated April 17, 1995, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  

3.  The evidence associated with the claims file subsequent 
to the March 1995 RO rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hypertension.

4.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether hypertension 
was incurred in May 1992 during active duty service .
 

CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied service 
connection for hypertension became final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's March 1995 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

3.  Hypertension was incurred in active duty service in May 
1992.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 4.104 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that, in this appellant's case, 
the requirements of the Veterans Claims Assistance Act of 
2000 and implementing regulations have been met.  

In light of the finding that new and material evidence has 
been presented, and the reopening and granting of the claim 
for service connection for hypertension, the Board finds that 
no further evidence is necessary to substantiate the 
veteran's claim to reopen or for service connection for 
hypertension.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  
Further notification of evidence and information necessary to 
substantiate the claim would also serve no useful purpose in 
light of the complete grant herein of the benefit sought.  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits (to have the claim for 
service connection for hypertension reopened based on new and 
material evidence or service connection for hypertension on 
the merits).  See 38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 
2001).  Accordingly, no further notice to the appellant or 
further assistance in acquiring additional evidence is 
required by the new statute and regulations.  

II.  Reopening of Claim for Service Connection for 
Hypertension

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in a March 1995 rating decision, the RO denied 
entitlement to service connection for hypertension, finding 
that the evidence showed that hypertension preexisted service 
and that there was no evidence of worsening of hypertension 
in service.  The veteran was duly notified of the decision by 
a letter dated April 17, 1995, but did not enter notice of 
disagreement with this decision within one year of such 
notice; therefore, the March 1995 RO rating decision became 
final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in September 1998, 
prior to the August 29, 2001 effective date for regulatory 
change of the new and material requirement, the changes to 
the definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for hypertension should be reopened and allowed.  He contends 
that his hypertension was aggravated by his active duty 
service in the Persian Gulf (he served in the Southwest Asia 
theater of operations during the Persian Gulf War from 
November 1990 to June 1991).  He also contends that, although 
he had elevated blood pressure readings prior to the third 
active duty period of service beginning in May 1992, he had 
not been diagnosed with hypertension or treated with 
medication for hypertension prior to the period of active 
duty service beginning in May 1992.  

The evidence which was of record at the time of the prior 
denial of service connection for hypertension in March 1995 
included some of the veteran's service medical records.  
Located in the file in chronological order prior to the March 
1995 decision are service medical records for the first 
active duty period of service from November 1976 to October 
1979.  Although these appear in the record, the March 1995 
rating decision indicated that VA only had incomplete copies 
of these records, and that multiple efforts to obtain the 
originals of the service medical records had been 
unsuccessful.  In the March 1995 rating decision, the RO did 
not mention the September 1976 service entrance examination 
report, including the veteran's history of no high blood 
pressure, clinical systolic/diastolic blood pressure readings 
of 130/90, and the absence of a diagnosis of hypertension at 
the service separation examination.  The March 1995 rating 
decision likewise did not mention the October 1979 Report of 
Medical Examination on which the veteran wrote that he was 
"in the best of health," and which reflects blood pressure 
readings of 110/60.  Blood pressure readings recorded during 
the first period of service were 138/78, 122/72, and 120/78.  

The March 1995 rating decision referenced the veteran's 
Reserve military records, specifically a blood pressure 
reading of 140/90 in October 1987, which was between the 
first and second periods of active duty service.  The March 
1995 rating decision also referenced service medical records 
from the third period of active duty service that began in 
May 1992, specifically that the veteran began receiving 
medication for hypertension on May 20, 1992, a history of 
hypertension was noted at that time, and the hypertension was 
under good control during this period of service and did not 
interfere with normal duties.  

Of record at the time of the March 1995 rating decision was a 
325th Maintenance Company CARC Questionnaire, received in 
September 1994, in which the veteran wrote that his blood 
pressure had gotten very high three months after he returned 
from Persian Gulf service.  The veteran returned from Persian 
Gulf service in June 1991. 

The previously considered evidence also included a January 
1994 VA compensation examination report, which reflects the 
veteran's report of hypertension starting in 1992 (without 
specific reference to a month), and diagnosis of moderately 
elevated hypertension.  

The basis of the March 1995 denial of claim was that the 
evidence showed that hypertension preexisted service (which 
period unspecified) and that there was no evidence of 
worsening of hypertension in service.  The March 1995 rating 
decision does not indicate whether the finding regarding the 
existence of hypertension prior to service pertained to the 
period of service beginning in October 1990 (based on the 
October 1987 blood pressure reading) or the period of service 
beginning in May 1992 (based on the veteran's May 1992 
history of hypertension and October 1987 blood pressure 
reading).  The finding of no evidence of worsening during 
service appears to pertain to the period of active duty 
service from May 1992 to September 1993.  

The new evidence of record since the March 1995 rating 
decision may include additional service medical records for 
the period of service from November 1976 to October 1979.  As 
indicated above, it is unclear from the record exactly which 
records, if any, from the first period of active duty service 
were of record at the time of the March 1995 rating decision, 
including the histories and findings at service entrance and 
service separation.  

The additional evidence includes one page from a July 1995 
narrative summary from MacDill Air Force Base (during Reserve 
service) that reflects the veteran's report of having been 
started on high blood pressure medication since his return 
from the Persian Gulf, with a history of no high blood 
pressure and no medication prior to going to the Persian 
Gulf.  

The additional evidence includes records from the Lake Wales 
Hospital Association reflecting treatment on May 26, 1992 for 
high blood pressure during the veteran's period of active 
duty service beginning in May 1992.  Additional unidentified 
private treatment records reflect treatment by medication for 
high blood pressure in 1996 and 1997.   

The additional evidence includes a Report of Line of Duty and 
Misconduct Status dated in December 1997, without attachment, 
which represents that the veteran sustained multiple 
disorders, including hypertension, while in Saudi Arabia. 

The new evidence includes VA outpatient treatment records 
from the VA Medical Center in Tampa, Florida, dated from May 
to December 1999, that reflect a history of hypertension and 
that vital signs were normal in May 1999.  

The new evidence of record since the March 1995 rating 
decision also includes the veteran's personal hearing 
testimony before the undersigned member of the Board in April 
2002.  At that hearing, the veteran testified that he was not 
taking blood pressure medication prior to service entry in 
October 1990 (second period of service), that after a couple 
of months after his return from Desert Storm he was started 
on hypertension medication, that he was still on hypertension 
medication, and that high blood pressure was found during an 
examination while he was at Camp Landing when he was being 
treated for "nerve problems."

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's March 1995 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of 


sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for hypertension.  The evidence added to the record reflects 
probable additional service medical record evidence for the 
veteran's first period of active duty service; additional 
private medical records and personal hearing testimony to the 
effect that the veteran was first diagnosed with hypertension 
and was prescribed blood pressure medication beginning May 
26, 1992 during his third period of active duty service 
beginning May 11, 1992; and personal hearing testimony by the 
veteran that he did not take blood pressure medication before 
hypertension was diagnosed in service and medication was 
first prescribed in service in 1992.   

In light of the uncertainty of exactly which service medical 
records were of record at the time of the March 1995 rating 
decision, and the private medical evidence that helps clarify 
that the veteran was first prescribed blood pressure 
medication after returning to active duty in May 1992, the 
Board finds that the evidence received subsequent to the RO's 
March 1995 rating decision denial is new and material, and 
the requirements to reopen the claim of entitlement to 
service connection for hypertension have been met to warrant 
reopening of the claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

III.  Service Connection for Hypertension

The law and regulations applicable to claims for service 
connection provide that service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the 


evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including the cardiovascular disease of 
hypertension, may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Turning to the merits of the veteran's claim, the Board notes 
that, although there were blood pressure readings of 130/90 
before the first period of service beginning in November 
1976, and 140/90 in October 1987 before the second period of 
service beginning in October 1990, hypertension was not 
diagnosed prior to any of the three periods of active duty 
service.  The record reflects that hypertension was first 
diagnosed on active duty in May 1992.  

The medical evidence reflects that, beginning in May 1992 
while on active duty, the veteran was first diagnosed with 
hypertension and prescribed blood pressure medication.  The 
veteran has otherwise presented medical histories and 
testimony to the effect that he did not have hypertension 
prior to his third period of active duty service beginning in 
May 1992, he had not been prescribed hypertension medication 
prior to the period of service beginning in May 1992, and 
that his hypertension had its onset in 1992.  

The May 1992 diagnosis of hypertension notes a history of 
hypertension, but the length of the reported history is 
unclear.  The Board notes also that the veteran has reported 
or testified at various times regarding the onset of 
hypertension, and presented histories of high blood pressure 
variously as having occurred within a couple of months after 
returning from service in the Persian Gulf, or having begun 
in May 1992.  While these are potential inconsistencies in 
the veteran's reporting of onset of hypertension, the 
credible evidence of record is not sufficient to rebut the 
veteran's assertion that the onset of his hypertension was in 
May 1992.  The United 


States Court of Appeals for Veterans Claims has held that a 
veteran's account of the pre-service existence of a disorder 
did not constitute evidence that the disorder in fact 
preexisted service.  A veteran's statement regarding the 
preexistence of hypertension would not constitute the type of 
evidence that would serve as the basis for a finding that 
such disability preexisted service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995). 

The absence of diagnosis of hypertension prior to or during 
the veteran's first two periods of service, and the Lake 
Wales Hospital records showing treatment with medication for 
hypertension in May 1992, tend to corroborate the veteran's 
reported history regarding the onset of symptoms of 
hypertension.  While the veteran is competent to report and 
describe to a medical professional any symptoms he 
experiences at any time, and to report when he was first 
prescribed blood pressure medication, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Based on this evidence, the Board finds that the weight of 
the evidence on the question of whether the veteran's 
hypertension was incurred in service is in relative 
equipoise.  With the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's 
hypertension was incurred in active duty service in May 1992.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 4.104 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for hypertension is 
reopened.

Service connection for hypertension is granted.


REMAND

In an October 2001 rating decision, the RO found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a respiratory/pulmonary disorder.  
In December 2001, the veteran entered notice of disagreement 
with the October 2001 denial of reopening of claim.  A 
statement of the case on this issue has not been issued 
subsequent to the October 2001 rating decision denial of 
reopening.  In order to comply with due process requirements, 
a remand is in order for the RO to prepare a statement of the 
case on the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for a 
respiratory/pulmonary disorder.  In the normal course of VA 
adjudication, a claimant who wishes to appeal an adverse RO 
decision files a notice of disagreement and then, after the 
RO has filed a statement of the case, perfects an appeal to 
the Board by filing a substantive appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993) (detailing the "series 
of very specific, sequential, procedural steps that must be 
carried out" to acquire appellate review); 38 U.S.C. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (2001).   

Accordingly, to ensure full compliance with due process 
requirements, this issue is remanded to the RO for the 
following development:

1.  The RO should provide the veteran and 
his representative with an appropriate 
statement of the case pertaining to the 
issue of whether new and material 
evidence has been presented to reopen a 
claim for service connection for a 
respiratory/pulmonary disorder (in 
accordance with Manlincon, 12 Vet. App. 
238).  The veteran and his representative 
should then be given the opportunity to 
respond.   

2.  If, following the RO's issuance of a 
statement of the case, the veteran enters 
a timely substantive appeal on this issue, 
the RO should return this case to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran-appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



